SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d)of the Securities Exchange Act of Date of Report (Date of earliest event reported): September 30, HEARTLAND OIL AND GAS CORP.(Exact Name of Registrant as Specified in Charter) Nevada 000-32669 91-1918326 (State of Incorporation) (Commission File No.) (I.R.S. Employer Identification Number) 12603 Southwest Freeway, Suite 285Houston, Texas 77477(Address of Principal Executive Offices) 231-0300(Registrant’s Telephone Number, including area code) Section 8.Other Events.
